ON APPLICATION FOR REHEARING.
CARVEJt, J.
For the reasons given in the decision denying a rehearing in the case of Monroe Hardware Company, Inc., vs. A. Delatte et al., No. 2301 on the docket of this court, it is decreed that the' rehearing asked for in this case he refused, *86with the modification that instead of plaintiff in the call in warranty having the right to execute the judgment herein rendered on depositing $1109.40, it is decreed that it shall have that right only on depositing $1807.97; out of which deposit shall he paid, pro rata, the judgment in favor of the plaintiff in this suit and such' judgments as may be or have been rendered in favor of the plaintiffs in the following suits on the docket of this court in which warrantor herein has been called in warranty, namely:
No. 2301, Monroe Hardware Co., Inc., vs. A. Delatte et al.
No. 2302, Parlor City Lumber. Co., Inc., vs. A. Delatte et al.
No. 2303, C. C. Bell vs A. Delatte et al.
The right is reserved to defendant, Ouachita Valléy Camp No. 10, Woodmen of the World, to apply for a rehearing.
The judgment herein rendered in favor of Ouachita Valley Camp No. 10, Woodmen of the World, against Union Indemnity Gompany shall be credited with the share of the plaintiff herein of the deposit of $1807.97.
Ouachita Valley Camp No. 10, Woodmen of the World, defendant, shall pay the costs of this appeal; all other costs to be paid by the warrantor, Union Indemnity Company.